Case 1:17-cv-00112-GJQ-PJG ECF No. 116, PageID.2167 Filed 05/25/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  PAUL JOSEPH HARCZ, JR., ELEANOR CANTER,
  BRIAN DIAN, MARK EAGLE, TERRY EAGLE,
  DAVID ROBINSON, and JOSEPH SONTAG,

                 Plaintiffs,                          Case No. 1:17-cv-00112

         v.                                           Hon. Gordon J. Quist

  BRODY BOUCHER, JASON WILLIAMS, JEFF                 Mag. Phillip J. Green
  HELD, EDWIN HENRIQUEZ, BRIAN GEORGE,
  RYAN DAVIS, STEPHEN THOMAS, KEVIN COOK,
  VINCENT MUNOZ, and DAN BROCKLEHURST,

                Defendants.


                        Joint Motion to Continue Settlement Conference

        The parties jointly move to continue the settlement conference scheduled for June 9, 2021

 at 9:00 a.m. before Magistrate Judge Phillip J. Green to August 24, 2021 at 9:00 a.m., or an

 alternative date on August 23, August 25, or August 26. In support of the motion, the parties state

 as follows:

        1.      Both parties have filed summary-judgment motions that are fully briefed and

 pending. See ECF No. 94, PageID.1363; ECF No. 99, PageID.1603.

        2.      A motion hearing for the summary-judgment motions has been set for June 16,

 2021. See ECF No. 115, PageID.2166.

        3.      The parties agree that a settlement conference would not be productive until after

 resolution of the summary-judgment motions.

        4.      The parties therefore jointly request that the Court continue the settlement

 conference to August 24, 2021 at 9:00 a.m. Alternatively, the parties are available on August 23,

 August 25, or August 26.


                                                 1
Case 1:17-cv-00112-GJQ-PJG ECF No. 116, PageID.2168 Filed 05/25/21 Page 2 of 3




  Dated: May 25, 2021                   Respectfully Submitted,

  /s/ John G. Fedynsky (with consent)   /s/ Andrea L. Evans
  John G. Fedynsky (P65232)             SALVATORE PRESCOTT PORTER & PORTER,
  Assistant Attorney General            PLLC
  State Operations Division
  P.O. Box 30754                        Julie B. Porter (P81386)
  Lansing, MI 48909                     Sarah L. Bakker
  (517) 373-7573                        Andrea L. Evans
                                        1010 Davis Street
  Attorney for Defendants               Evanston, IL 60201
                                        (312) 283-5711
                                        porter@sppplaw.com
                                        bakker@sppplaw.com
                                        evans@sppplaw.com

                                        Jennifer B. Salvatore (P66640)
                                        105 East Main Street
                                        Northville, MI 48167
                                        P: (248) 679-8711
                                        salvatore@sppplaw.com

                                        Attorneys for Plaintiffs




                                        2
Case 1:17-cv-00112-GJQ-PJG ECF No. 116, PageID.2169 Filed 05/25/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I certify that on May 25, 2021, I electronically filed the foregoing document with the Clerk

 of the Court using the ECF system, which will provide electronic copies to counsel of record.



                                                      /s/ Andrea L. Evans
